ORDER

The Court having considered the Verified Petition for Reinstatement of Jamie Blum Seward, the Supplement and the *112response filed thereto by the Attorney Grievance Commission in the above captioned case, it is this 18th day of September, 2014
ORDERED, by the Court of Appeals of Maryland, that the petition be, and it is hereby, GRANTED, and the petitioner Jamie Blum Seward is hereby, reinstated by this Court to the practice of law in Maryland, and it is further
ORDERED, that the Clerk of this Court shall replace the name of Jamie Blum Seward on the register of the attorneys in this Court and certify that fact to the Trustees of the Client Protection Fund and to the Clerks of all judicial tribunals in this State.
Judge McDONALD did not participate in the consideration of this matter.